Citation Nr: 1825374	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 25, 2014, and in excess of 20 percent thereafter, for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1989 to January 1990 and from January 1991 to February 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2018.  A transcript of that hearing has been associated with the claims file.   


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

At his April 2018 Board hearing, the Veteran reported that his low back disability had increased in severity.  A review of the record shows that the Veteran was last afforded a VA examination in September 2014.  Furthermore, with regards to the Veteran's claims for increased disability rating for his low back disability, VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  

The Board has reviewed the September 2014 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the September 2014 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion.  Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.
 
Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of all impairment resulting from his low back disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the remaining claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

